DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the preliminary amendment filed 9/6/2019.  As directed by the amendment, claims 1-25 have been cancelled, and claims 26-46 have been added. As such, claims 26-46 are pending in the instant application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
60/924,835, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not provide support for the instantly claimed sensor array including at least one oximeter, capnometer, pressure sensor and flow meter, nor does it provide support for the instantly claimed patient actual data array/element or at least one initialization parameter database (or automated initialization setting) storing at least one model patient array/element as recited in the instant independent claims, much less a command module operative to compare the patient actual data array to the at least one model patient data array and to adjust the supply pump and/or valves of a ventilator to achieve an SpO2 goal value, an etCO2 goal value, and an optimal end inspiratory and expiratory lung volume and to further act on said goal values per the dependent claims. As such, the instant claims receive the priority date of the filing of the parent application US application 12/131,922, which is 06/02/2008.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1340 (paras [0127-128]).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because both CPAP and APRV weaning have been designated with reference character “800”.  APRV weaning in Fig. 8 should be labeled “700” to address this objection.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the written description does not recite “a recruitment value” (claim 29, 31, 34, 35), "a lung condition" (claims 32 and 33), “a release volume” (claim 34 and 46), or “an airway pressure release ventilation value” (claims 36 and 41).
 
The disclosure is objected to because of the following informalities:
Para [00107] recites “oxygenation mode 600”, which should read “oxygenation mode 300”
Appropriate correction is required.

Claim Objections
Claims 26-46 are objected to because of the following informalities:  
Throughout the claims are recited physiological parameters, which have actual, measurable values, as well as comparisons of these values with target values to give true or false assessments. As best understood, Applicant uses the term “quantity” when referring the measurable value, and “value” or “goal value” when referring to the T/F result. It would be much more clear if Applicant used these terms consistently throughout the claims, i.e. wherever a “quantity” is being recited, label it as a quantity, and wherever a “value” is being recited, label it as a value, because otherwise, it is very confusing (see the 112(b) rejections below), e.g. if claim 26, lines 10-11 read “an optimal end expiratory/inspiratory lung volume quantity” and lines 20-21 were to read “an optimal end expiratory/inspiratory lung volume goal value”, claim 32, lines 5-6 read “volume goal value” and “lung condition goal value”, etc.
Claims 29-32, 36, 41, 44 recite the command module configured to “ascertains,” “sets,” “adjusts,” “samples,” “commands,” “polls.” This is improper grammar; all the plurals should be removed, and in claim 32, the “adjust” step should be explicitly stated as being configured to be perform by the control module under the command module, similar to all of the other claims (i.e. the command module is configured to…command the control module to adjust at least one of the supply pump and the plurality of valves to adjust
Claim 33, line 3 should read either “are false” or, more preferably, “are all false”
It appears claim 35 may have been intended to be dependent on claim 34, as it is the alternative of the SpO2 goal assessment of claim 34 per Fig. 7
It appears claim 37 may have been intended to be dependent on claim 36, as it is the alternative of the high pressure assessment of claim 36 per Fig. 8
Regarding claims 38 and 40, “the weaning value” in the claims is understood to be result of the assessment in step 710 of Fig. 9, where the weaning value being false actually means that the weaning has failed so the answer to step 710 is yes. Having “false” in the claim be equivalent to “yes” (and vice versa) in the specification is very confusing. It would help if Applicant would amend the claim to more clearly correspond to the language of the specification
Claim 42, line 18 should read either “
Claim 42, line 18 should read “a
The Examiner notes that nothing is done as a result of the comparison and computing in claim 42, lines 18-20. Was this an omission? Was the computing step actually intended to be an adjustment/achievement of the goal values step, similar to claim 26? 
It appears that claim 46 may have been intended to depend from claim 43, rather than claim 44, since claim 44 is directed to Figs. 3A-B, which end with return to oxygenation whereas claim 46 is directed to Fig. 7/ventilation
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 30 recites wherein, if the FiO2 goal value is false, that the command module sets “a ventilation value” to be true. The instant specification only supports if the FiO2 goal value is false, that the command module sets “an initial weaning value” to be true (see para [0107]; Fig. 5, where FiO2 330 is upstream of initial weaning 600, as discussed in para [0107]; there is no mention of a ventilation value, nor is the decision at FiO2 330 said to determine if the system moves into ventilation 500). As such, new claim 30 introduces new matter into the claims, which should deleted in response to this Office Action. 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the actual patient data array" and “at least one model patient data array” in lines 18-19. There is insufficient antecedent basis for this limitation in the claim (only array elements are recited in lines 8-11 and 13-14, not arrays themselves). Claims 27-41, as dependent on claim 26, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for at least the reason above.
Further regarding claim 26 (and thus its dependent claims), lines 18-19 recite, as best understood, that a patient actual data array element is compared to a model patient data array element. However, the patient actual data array elements are, per lines 8-11, at least one of SpO2, etCO2, peak expiratory flow rate, EILV, EELV and spontaneous breathing frequency (i.e. physiological data), whereas the model patient data array elements are, per line 14, FiO2, high pressure, lower pressure, high time and low time (i.e. ventilator settings). How are/can dissimilar elements to be compared? As best understood, for purposes of examination, the model patient data array elements must be equivalent to the patient actual data array elements, i.e. they include at least and an optimal EILV [presumably this is also intended to a “goal value” thereof]” (emphasis added), wherein it appears that all four of SpO2, etCO2, EELV and EILV would have to be actual and model data array elements in order to achieve this result, not just the “at least one” claimed. 
Further regarding claim 26 (and thus its dependent claims), line 19 recites “the mode of operation”, which lacks antecedent basis at this point in the claim. Applicant could amend line 19 to recite “a mode of operation” to address this rejection.
Regarding claims 29, 30, 33-37, 40, 41, 45 and 46, the claims individually recite “if the SpO2/etCO2 goal value/comparison/high pressure/CPAP value/release volume is true/false” (that is, the claims only encompass a single condition precedent, i.e. “if true” or “if false” but not both). This renders it unclear if the steps therein are actually required, since it has been held that conditional method steps are not required to be performed by the prior art “if the condition precedent recited in each step is not met”, see Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). Applicant could use the term “when”, rather than “if”, to indicate required method steps, or present both true and false possibilities within the same claim such that one or the other must be met, in order to address this rejection. For purposes of compact prosecution, all steps will be examined as required, but Applicant must make this clear in the claims.
a high time value/value”, since, as discussed in the objection to the claims above, the specification and remainder of the claims treat the term “value” as the result of a threshold comparison/determination, i.e. true or false (see e.g. paras [0055-57]), e.g. "a high pressure value” is the result of comparing high pressure to a threshold and determining whether the numerical value is in a desirable range (i.e. true) or an undesirable range (i.e. false) relative to the threshold. Similarly claim 34 line 6 recites “the release volume” (which lacks antecedent basis), which should read “a release volume value", to avoid similar indefiniteness/confusion.
Regarding claim 31, line 3 recites a “recruitment value” that is computed to be true or false, but then the last time of Claim 31 recites setting the recruitment value to true, which doesn’t make sense, particularly since, to get to this step, the value has to be false (per line 5). As best understood, “a recruitment value” per lines 3-4 of claim 31 is the result of box 450 in Fig. 6/assessing P High being over a maximum limit, whereas “the recruitment value” of the last line (and also claim 29, line 11, claim 34, line 7 and claim 35, line 2) is the result of box 310 in Fig. 6 being no (or the box 370 being yes in Fig. 5, or boxes 310 or 560 in Fig. 7 being no)/an indication that P1 and T1 need to be adjusted, such that it appears that Applicant/the claims are using the same term for two 
Regarding claim 32, line 3 recites “a peak expiratory flow rate”, where it is unclear whether this is same as the correspondingly named data array element found in claim 26, or a different element. As best understood, it is the same element, such that line 3 of claim 30 should read "the peak expiratory flow rate".
Claim 36 recites “the spontaneous breathing frequency” in line 4, but since this is a data array element/numerical value per claim 26 (see e.g. paras [0049-51]), it is unclear how it itself can be “true” or “false”. In keeping with the language of the rest of the claims and to provide clarity to the claim (see the indefiniteness of a numerical value itself being true or false above), claim 34 is best understood to be intended to read “a spontaneous breathing frequency value”. 
Regarding claim 40, line 5 recites generating “a” weaning value, and line 7 recites what do if it is false. However, claim 38 already recites generation of a weaning value, and to get to claim 39, from which claim 40 depends, the value has to be true. As such, claim 40 is indeterminate, because it is unclear if claim 40 is reciting a different repeated determination/reassessment of the criteria, which needs to be made clear in the claim, e.g. line  5 could read “to regererate a weaning value” and the rest of the claim be directed to the regenerated value.
Regarding claim 42 (and thus its dependent claims), it is noted that the command routine element is simply described as “for” driving, comparing, and computing. Therefore, as long as prior art is capable of performing said actions, it would meet the intended functionality. However, it appears from the instant specification that there is intended to be actual software on the ventilator with instructions for performing the claimed functions such that, for purposes of compact prosecution, the claim will be considered as if the command routine element is configured to drive, compare and compute as claimed. Applicant should amend the claim according in response to this rejection, if they intended to claim a ventilator as interpreted.
Claim 42 (and thus its dependent claims) recites the limitation "the at least one of the parameters" in line 19.  There is insufficient antecedent basis for this limitation in the claim. As best understood, for purposes of examination, lines 7-9 are actually intended to recite a setting or a stored parameter either of which includes at least one of the parameters listed in lines 8-9 [lines 8-9 currently read as if only the stored parameter includes the listed parameters, but obviously for the comparison of lines 18-19 to occur, both the setting and the stored parameter must contain the requested data, however, the actual patient data array element(s) (not “an [sic] patient actual data array,” since a whole array can’t be compared to just one parameter, and actual patient array element(s) are already recited in lines 13-15) is to be compared.
Further regarding claim 42 (and thus its dependent claims), lines 18-19 recite that a patient actual data array is compared to the at least one parameter. However, the parameters, per lines 8-9, are FiO2, high pressure, lower pressure, high time and low time, which are ventilator settings, whereas, from the specification (and in light of the array elements cited in lines 13-35), the actual patent data array (element(s)) is understood to be physiological data. How are/can dissimilar elements to be compared? As best understood, for purposes of examination, the patient actual data array elements are to be compared to equivalent target/model elements, i.e. at least one of target SpO2, target etCO2, target peak expiratory flow rate, target EILV, target EELV and target spontaneous breathing frequency (or perhaps machine breathing frequency). Moreover, lines 20-21 require that the command module resident be configured to achieve “an SpO2 goal value, an etCO2 goal value, an optimal EELV [presumably this is intended to a “goal value” thereof] and an optimal EILV [presumably this is also intended to a “goal value” thereof]” (emphasis added), wherein it appears that all four of SpO2, etCO2, EELV and EILV would have to be both actual and model data array elements in order to achieve this result, not just the “at least one” claimed. 
	Regarding claim 43, similar to list of parameters above in claim 42, it appears likely that Applicant intended the limitation of claim 43 to be directed to both the automated initialization setting or stored parameter of claim 42, rather than just the 
Regarding claims 44-46, the claims recite method steps (e.g. “communicates,” “ascertains,” “polls,” “sets,” “is determined”) within apparatus claims. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. For purposes of examination, the claims will be considered to read as if the command routine/module, or the controller, are configured to perform the steps.
Claim 44 recites the limitation "the CO2 quantity" in line 5.  There is insufficient antecedent basis for this limitation in the claim. As best understood from the specification and claim 32, the claim is intended to read “a PaCO2 quantity”.
Claim 45 recites the limitation "the comparison" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Applicant could address this rejection by amending the claim to recite “a comparison”.
Claim 45 recites the limitation "the command module" in lines 4 and 7.  There is insufficient antecedent basis for this limitation in the claim. Applicant could address this rejection by amending the claim to recite “the command 
Claim 45 recites the limitation "the control module" in lines 5 and 8.  There is insufficient antecedent basis for this limitation in the claim. Applicant could address this rejection by amending the claim to recite “the controller 
Claim 45 recites the limitation "the supply pump" in lines 5 and 8.  There is insufficient antecedent basis for this limitation in the claim.
a comparison”.
Claim 46 recites the limitation "the command module" in lines 4-6.  There is insufficient antecedent basis for this limitation in the claim. Applicant could address this rejection by amending the claim to recite “the command 
Claim 46 recites the limitation "the control module" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim. Applicant could address this rejection by amending the claim to recite “the controller 
Claim 46 recites the limitation "the supply pump" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The Examiner notes that the terms “module” and “mode” are amorphous computer terms that do not have any specific structure. Prior art disclosing computer-implemented methods/software that perform the functionality of the claimed “modules” or “modes” will be considered to anticipate the same. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 42-46 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Regarding claim 42 (and thus its dependent claims 43-46), line 6 positively recites the patient. To address this rejection, Applicant could amend the claim to read “configured to be in communication with the patient”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-30, 32 and 42-44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Habashi (US 2003/0111078 A1; hereinafter “Habashi”) (and as evidenced by the Evita 4 manual provided by Applicant in parent application 14/296408; hereinafter “Evita 4 manual”).
Regarding claim 26, Habashi teaches a ventilator system (mechanical ventilator which, except for controlled in accordance with the present invention, can be…Evita 4, para [0037]) for assisting in the respiratory function of a patient (per the definition of a ventilator), comprising: 
a supply pump (pumps, para [0037]) and a control module (control unit which includes one or more processors, para [0037]) in communication with a data circuit (operating programs and data, para [0037]) and a gas circuit having a plurality of valves and supply and exhaust ports (valves and piping, para [0037]; see also the Evita 4 manual, particularly page 42), the control module including a display, input device and a memory in communication with the data circuit (volatile and non-volatile electronic memory for the storage of operating programs and data …graphical user interface display, keyboard and/or pointing device…a monitor, para [0037]);
a sensor array (variety of sensors…for measuring ventilation parameters including airway flow, airway pressure, and the makeup of inspiratory gasses, expiratory gasses and/or blood gasses, para [0037]) in communication with the data circuit (the that includes at least one pressure sensor, and at least one flow meter in communication with at least one of the supply and exhaust ports (the pressure and flow sensor of the ventilator, abstract; paras [0037] and [0043]; Evita 4 manual) for/fully capable/obviously used for measuring a patient actual data array element including at least one of (i) a patient SPO2 quantity (Fig. 1; para [0048]), (ii) a patient etCO2 quantity (makeup of expiratory gases, para [0037]; in view of the capnometer/CO2 sensor discussed below) (iii) a peak expiratory flow rate (Fig. 5), (iv) an end inspiratory lung volume/(v) an end expiratory lung volume (paras [0037] and [0043] and claim 10), and (vi) a spontaneous breathing frequency (Fig. 5; para [0056]); 
at least one initialization parameter database resident in the memory (initial oxygenation and ventilation settings, para [0038]) communicable with the display (para [0037]; Evita 4 manual pages 134-135) and configured to store at least one model patient data array element (each initial oxygenation and ventilation setting, para [0038]; each of the factory settings evidenced by Evita 4 manual pages 134-135) that includes at least an FiO2 quantity (e.g. 0.5 or 0.4 in Fig. 1; para [0038]), a high pressure (P high in Fig. 1; P1, para [0038]), a low pressure (P low in Fig. 1; P2, para [0038]), a high time (T high in Fig. 1; T1, para [0041]; as evidenced by the duration of E, Evita manual page 135), and a low time (T low in Fig. 1; T2, para [0041]; as evidenced by the duration of I, Evita 4 manual page 135); and 
a command module resident in the memory configured to command the control module to adjustably actuate the supply pump and the plurality of valves to establish at least one pressure, volume, and flow rate in the gas circuit , to compare the patient actual data array to at least one model patient data array, and to automatically adjust the mode of operation of the command module to achieve an SpO2 goal value (whether or not a blood oxygen saturation comparable to at least about 95% SaO2 is maintained, para [0048]; when using a less invasive sensor as discussed below), an etCO2 goal value (whether or not an etCO2 comparable to about 50 mmHg PaCO2 or less is maintained, para [0043]; when using a less invasive sensor as discussed below), an optimal end expiratory lung volume (para [0002] and [0019] in view of the abstract and claim 10) and an optimal end inspiratory lung volume (para [0043]) (Fig. 1; abstract, paras [0002], [0042-44] and [0048-51] and claim 10; which describe the automated comparison of actual values of SaO2, PaCO2 and inspiratory/expiratory lung volume to respective target (e.g. model) values, and adjustment of FiO2, P1, T1 and T2 in an effort to bring the actual values of SaO2, PaCO2 and inspiratory/expiratory lung volume closer to the target values of SaO2, PaCO2 and inspiratory/expiratory lung volume, wherein it would have been obvious to an artisan at the time of invention to include/utilize SpO2 and etCO2 measurements as less invasive O2/CO2 monitoring parameters (as compared to SaO2 and paCO2) and/or as additional parameters for more robust control, and wherein it would have been obvious that said adjustments, both above and in the dependent claims, are effected by the pump (and valves) of the ventilator under control of the operating ,
wherein the command module comprises an initial setup module (after ventilation has commenced…preferably soon thereafter, para [0043]) with an optimal end expiratory lung volume assessment mode (in as far as the instant “optimal end expiratory lung volume assessment mode” includes the steps of instant Figs. 3A-B per para [0075], and Habashi teaches/suggests said steps, see claim 32 below, Habashi includes an OEELV mode) configured to ascertain the optimal end expiratory lung volume (goal value) from the patient actual data array (Fig. 1; para [0043]; wherein, in order for the system to know the OEELV to maintained, it/its status must be ascertained, e.g. via the titration discussed in para [0043]), and an adjustment and maintenance module with an oxygenation mode (in as far as the instant “oxygenation mode” includes the steps of instant Fig. 5 per instant para [0077], and Habashi discloses said steps, see claims 29 and 30 below, Habashi includes an oxygenation mode), a recruitment mode (in as far as the instant “recruitment mode” includes steps as found in instant Fig. 6 per instant para [0078], and Habashi discloses at least some of said steps, see claim 31 discussed below, Habashi includes a recruitment mode) and a ventilation mode (e.g. APRV mode or CPAP mode, para [0052]).  
Habashi does not explicitly disclose that the sensor array includes at least one oximeter and at least one capnometer. However, Habashi does explicitly reference the Evita 4 ventilator model (which has CO2/capnometer and SpO2 measurement ports, see the Evita 4 manual, particularly pages 49 and 166), and Habashi does explicitly 
Regarding claim 27, Habashi teaches the ventilator system according to claim 26, wherein the command module comprises a weaning module with an initial weaning protocol (weaning first stage, para [0051]), an airway pressure release ventilation protocol mode (APRV mode, para [0052], Habashi claim 1), and a continuous airway pressure or CPAP protocol mode (CPAP mode, para [0052]).  
Regarding claim 28, Habashi teaches the ventilator system according to claim 26, wherein the at least one model patient data array element further includes an SpO2 quantity (SpO2 of 95%, Fig. 1; or at least about 0.90, para [0054], see also para [0048]), an etCO2 quantity (goal mmHg, Fig. 1, when using etCO2 as an estimate/substitute for PaCO2 as discussed above; see also para [0043]), a pressure increment (e.g. 1cmH2O, Fig. 1), a time increment (e.g. 0.5 sec, Fig. 1), a tidal volume (about 4 mL/kg of ideal bodyweight, para [0055]), and a machine respiratory frequency (any machine ventilation inherently includes some set respiratory frequency to be delivered by the machine).  
 ventilator system according to Claim 26, wherein if the SpO2 goal value is false (blood oxygen saturation of at least about 95% not maintained, para [0049]), the command module is configured to communicate with the sensor array and ascertains the patient actual data array to ascertain a patient FiO2 quantity (then-current FiO2, para [0049]) and determine an FiO2 goal value (whether or not the FiO2 at the then-current value is considered sufficient to achieve the SpO2 goal [as understood from “FiO2 is not decreased”], para [0049]); and 
wherein if the FiO2 goal value (a) is true (i.e. the then-current FiO2 is sufficient to achieve the SpO2 goal/is maintained), the command module is configured to communicate with the sensor array and ascertains the patient actual data array to ascertain the high pressure (P1), and if the high pressure (i) false (P1 less than 40 cmH20), the command module is configured to command the control module to adjust at least one of the supply pump and the plurality of valves to increase the high pressure by at least one pressure increment (P1 is increased to about 40 cmH2O…to a maximum of about 45 mmHg, para [0049]; wherein the increase from the initial setting to 40 is an increment, as is from 40 to 45, and each one cmH2O can also be considered an increment, see e.g. claim 28 above) and to increase the high time by at least one time increment (T1 increased…by about 0.5 seconds, para [0049]); and sets the optimal end expiratory lung volume to be true (i.e. an indication that blood oxygen saturation needs to be reassessed, para [0049], in view of instant Figs. 4 and 5, box 390 to 150 and back to 310), and (ii) is true (P1 at 45 mmHg), the command module is configured to set a recruitment value to be true (i.e. an  and (b) is false (i.e. the then-current FiO2 is insufficient to achieve the SpO2 goal), the command module is configured to command the control module to adjust at least one of the supply pump and the plurality of valves to increase the FiO2 quantity (FiO2…increased to about 1.0, para [0049]).  
Regarding claim 30, Habashi teaches the ventilator system according to Claim 26, wherein if the SpO2 goal value is true (blood oxygen saturation of at least about 95% is maintained, para [0048]), the command module is configured to communicate with the sensor array and ascertains the patient actual data array to ascertain a patient FiO2 quantity (initial FiO2, para [0048]) and determine an FiO2 goal value (whether or not the FiO2 is greater than 0.5, para [0048]); and 
wherein if the FiO2 goal value (a) is true (FiO2 is greater than 0.5), the command module is configured to command. the control module to adjust at least one of the supply pump and the plurality of valves to decrease the FiO2 quantity (decrease the FiO2 by about 0.5 [sic] about every thirty minutes to one hour, para [0048]) and (b) is false, the command module is configured to set a ventilation value to be true (indication that weaning is to be initiated, para [0048]).  
Regarding claim 32, Habashi teaches the ventilator system according to Claim 26, wherein the command module is configured to communicate with the sensor array and ascertains the patient actual data array to measure a peak expiratory flow rate, measure a truncation of gas flow, compute an angle of deceleration of gas flow, determine the optimal end expiratory lung volume, and ascertain a lung condition (Figs. 5-6; paras [0043-45]); and 
wherein if the lung condition (a) is true (obstructive or restrictive flow is present), the command module is configured to poll the sensor array to measure a patient PaCO2 quantity (PaCO2 should be re-evaluated, para [0047]), and set an oxygenation value to be true (i.e. oxygenation should be monitored, para [0048]), and (b) is false, the command module is configured to poll the sensor array to measure the patient PaCO2 quantity (PaCO2 should be re-evaluated, para [0047]), and set an oxygenation value to be true (i.e. oxygenation should be monitored, para [0048]).
While Habashi does not explicitly recite the above steps in combination with adjusting the low time to achieve an optimal end expiratory lung volume of 25-60%, or adjusting the low time to achieve an optimal end expiratory lung volume of 50-85%, Habahsi does disclose adjusting the low time to achieve an optimal end expiratory lung volume of 25-60%, or adjusting the low time to achieve an optimal end expiratory lung volume of 50-85% (e.g. 50% in para [0043]), wherein it would have been obvious to an artisan at the time of invention to include this adjustment to 50% along with the adjustments/steps of paras [0046-48], i.e. in conjunction with the steps above to arrive at the instant claims, since all the adjustments are indicated for addressing hypercarbia and thus would provide the expected result of stabilizing the blood gas levels of the patient within appropriate ranges for maintaining a healthy patient.
Regarding claim 42, Habashi teaches a ventilator (mechanical ventilator which, except for controlled in accordance with the present invention, can be…Evita 4, para [0037]) for use in supporting a patient presenting pulmonary distress (the , comprising: 
a controller (control unit which includes one or more processors, para [0037]) including a display input device, and a memory together in electrical communication with a data network (volatile and non-volatile electronic memory for the storage of operating programs and data …graphical user interface display, keyboard and/or pointing device…a monitor, para [0037]), the controller incorporating a pressurized gas source (pumps, para [0037]) in fluid communication with a gas network that includes at least two valves and supply and exhaust ports [configured to be] in communication with the patient (valves and piping, para [0037]; see also the Evita 4 manual, particularly page 42) and the display including a prompt (e.g. start-up settings button, see Evita 4 manual page 135) for entry via the input device of at least one of (i) an automated initialization setting (e.g. factory or hospital default settings per Evita 4 manual page 135, in view of Habashi Fig. 1) and (ii) a parameter to be stored in the memory (e.g. changed startup values per Evita 4 manual page 135, in view of Habashi Fig. 1) that includes at least one of an FiO2 quantity (e.g. 0.5 or 0.4 in Fig. 1; para [0038]), a high pressure (P high in Fig. 1; P1, para [0038]), a low pressure (P low in Fig. 1; P2, para [0038]), a high time (T high in Fig. 1; T1, para [0041]; as evidenced by the duration of E, Evita manual page 135), and a low time (T low in Fig. 1; T2, para [0041]; as evidenced by the duration of I, Evita 4 manual page 135);
a plurality of sensors array (variety of sensors…for measuring ventilation parameters including airway flow, airway pressure, and the makeup of inspiratory gasses, expiratory gasses and/or blood gasses, para [0037]) in communication with the data network (the control unit…[receives] inputs of sensors, para [0037]) that includes at least one oxygen saturation sensor, at least one pressure gauge, and at least one gas flow rate meter in communication with at least one of the supply and exhaust ports (the pressure and flow sensor of the ventilator, abstract; sensors inherently required to provide both PaO2 and SpO2 data per [0043]; Evita 4 manual) for fully capable/obviously used for measuring a patient actual data array element including (i) a patient SpO2 quantity (Fig. 1; para [0048]), (ii) a patient etCO2 quantity (makeup of expiratory gases, para [0037]; in view of the capnometer/CO2 sensor discussed below), (iii) a peak expiratory flow rate (Fig. 5), (iv) an end inspiratory lung volume/(v) an end expiratory lung volume (paras [0037] and [0043] and claim 10), and (vi) a spontaneous breathing frequency (Fig. 5; para [0056]); 
a command routine resident in the memory operative for driving the controller to automatically adjustably actuate the pressurized gas source and at least one of the valves to establish a pressure, volume, and flow rate in the gas network circuit (operating programs, para [0037]; as evidenced by Evita 4 manual, where the operating programs of the ventilator control the pressure system thereof to establish controlled pressure/volume/flow of respiratory gas within the system), comparing an patient actual data array to the at least one of the parameters (Fig. 1), and computing an SpO2 goal value (whether or not a blood oxygen saturation comparable to at least about 95% SpO2 is maintained, para [0048]), an etCO2 goal value (whether or not an etCO2 comparable to about 50 mmHg PaCO2 or less is maintained, para [0043]; when using a less invasive sensor as discussed below), and an optimal end inspiratory (paras [0002] and [0019] in view of the abstract and claim 10) and expiratory (para [0043]) lung volume (Fig. 1; abstract, paras [0002], [0042-44] and [0048-51] and claim 10; which describe the automated comparison of actual values of SaO2, PaCO2 and inspiratory/expiratory lung volume to respective target (e.g. model) values, and adjustment of FiO2, P1, T1 and T2 in an effort to bring the actual values of SaO2, PaCO2 and inspiratory/expiratory lung volume closer to the target values of SaO2, PaCO2 and inspiratory/expiratory lung volume, wherein it would have been obvious to an artisan at the time of invention to include/utilize SpO2 and etCO2 measurements as less invasive O2/CO2 monitoring parameters (as compared to SaO2 and paCO2) and/or as additional parameters for more robust control, and wherein it would have been obvious that said adjustments, both above and in the dependent claims, are effected by the pump (and valves) of the ventilator under control of the operating programs of the ventilator, see abstract, and that the operating programs use Boolean values/flags as obvious design expedients commonly utilized in computer programing).  
Habashi does not explicitly disclose that the sensor array includes at least one capnometer. However, Habashi does explicitly reference the Evita 4 ventilator model (which has a CO2/capnometer port, see the Evita 4 manual, particularly page 49), and Habashi does explicitly teach monitoring the makeup of expiratory gasses, such that it would have been quite obvious to an artisan at the time of invention in the ventilator of Habashi that the sensor array should include at least one capnometer, as this type of 
Regarding claim 43, Habashi teaches the ventilator according to claim 42, wherein the parameter stored in the memory further includes at least one of an SpO2 quantity (SpO2 of 95%, Fig. 1; or at least about 0.90, para [0054], see also para [0048]), an etCO2 quantity (goal mmHg, Fig. 1, when using etCO2 as an estimate/substitute for PaCO2 as discussed above; see also para [0043]), a pressure increment (e.g. 1cmH2O, Fig. 1), a time increment (e.g. 0.5 sec, Fig. 1), a tidal volume (about 4 mL/kg of ideal bodyweight, para [0055]), and a machine respiratory frequency (any machine ventilation inherently includes some set respiratory frequency to be delivered by the machine).  
Regarding claim 44, Habashi teaches the ventilator according to Claim 43, wherein the command routine communicates with the plurality of sensors and ascertains the patient actual data array to compute the optimal end expiratory lung volume value and ascertains a lung condition (Figs. 5-6; paras [0043-45]); and 
wherein if the lung condition (a) is true (obstructive or restrictive flow is present), the command routine polls the sensor array to measure the CO2 quantity (PaCO2 should be re-evaluated, para [0047]), and sets an oxygenation value to be true (i.e. oxygenation should be monitored, para [0048]), and (b) is false, the command routine polls the sensor array to measure the patient PaCO2 quantity , and sets an oxygenation value to be true (i.e. oxygenation should be monitored, para [0048]).
While Habashi does not explicitly recite the above steps in combination with adjusting the low time to achieve an optimal end expiratory lung volume of 25-60%, or adjusting the low time to achieve an optimal end expiratory lung volume of 50-85%, Habahsi does disclose adjusting the low time to achieve an optimal end expiratory lung volume of 25-60%, or adjusting the low time to achieve an optimal end expiratory lung volume of 50-85% (e.g. 50% in para [0043]), wherein it would have been obvious to an artisan at the time of invention to include this adjustment to 50% along with the adjustments/steps of paras [0046-48], i.e. in conjunction with the steps above to arrive at the instant claims, since all the adjustments are indicated for addressing hypercarbia and thus would provide the expected result of stabilizing the blood gas levels of the patient within appropriate ranges for maintaining a healthy patient.

Claim 31 is rejected under 35 U.S.C. 103(a) as being unpatentable over Habashi in view of Woodring et al. (US 6,543,449 B1; hereinafter “Woodring”).
Regarding claim 31, Habashi teaches the ventilator system according to Claim 26, wherein Habashi further teaches wherein the command module is configured to communicate with the sensor array and ascertains the patient actual data array to compute, as best understood from instant Fig. 6, a recruitment value (whether or not P1 is at a maximum of about 45 [m]mHg, para [0049]), and 
wherein if the recruitment value (b) is false (P1 is not at max pressure), the command module is configured to command the control module to adjust at least one of the supply pump and the plurality of valves to increase the high pressure by at least one pressure increment (P1 is increased to about 40 cmH2O…to a maximum of about 45 mmHg, para [0049]; wherein the increase from the initial setting to 40 is an increment, as is from 40 to 45), increase the high time by at least one time increment (T1 increased…by about 0.5 seconds, para [0049]) and ascertains the SpO2 goal value (whether or not a blood oxygen saturation comparable to at least about 95% SaO2 is maintained, para [0048]), and if the SpO2 goal value (i) is true (blood oxygen saturation of at least about 95% is maintained, para [0050]), the command module is configured to set an oxygenation value to be true (initiation of weaning is considered, para [0050]), and (ii) is false (blood oxygen saturation of at least about 95% not maintained, para [0049]), the command module is configured to set the recruitment value to be true (i.e. an indication that T1 needs to be increased, para [0049]).  
Habashi is silent regarding wherein if the recruitment value (a) is true, the command module is configured to generate a clinician alarm signal. However, Woodring teaches that high inspiratory pressure alarms were known in the art at the time of invention (col. 10, lines 61-63). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Habashi to include wherein if the recruitment value (a) is true, the command module generates a clinician alarm signal as taught by Woodring, in order to alert a user that system is unable to stabilize the blood gas levels of the patient within appropriate ranges for maintaining a 
Habashi is silent regarding wherein if the recruitment value is (b) false, also adjusting the low time by at least another time increment. However, Habashi does teach adjusting the low time (para [0043], which necessarily occurs in some increment(s)), wherein it would have been obvious to an artisan at the time of invention to include this adjustment along with the adjustment of para [0049] when an indication of hypercarbia occurs concurrently with the conditions of para [0049], in order to stabilize the blood gas levels of the patient within appropriate ranges for maintaining a healthy patient in a way that accounts for all current conditions of the patient. 

Claims 33 and 45 rejected under 35 U.S.C. 103(a) as being unpatentable over Habashi in view of Tehrani (US 2008/0236582 A1; hereinafter “Tehrani”).
Regarding claims 33 and 45, Habashi teaches the ventilator system according to Claims 28 and 43, wherein Habashi further teaches wherein if the etCO2 goal value is false (hypercarbia/PaCO2 above about 50 mmHg, para [0043]) and the high time is false (i.e. the high time is below a maximum of about 15 seconds, para [0047]), the command module is configured to determine the high pressure; and 
wherein if the high pressure (a) is false (i.e. below a maximum change of 10 cmH2O, see Fig. 1, middle square on the right), the command module is configured to command the control module to adjust at least one of the supply pump and the plurality of valves to increase the high time by at least one time increment and increase the high pressure by at least one pressure increment (para [0047]).
(b) is true (max pressure change has been reached), the command module is configured to command the control module to adjust at least one of the supply pump and the plurality of valves to increase the high time by at least one time increment, in view of Habashi Fig. 1 and para [0047], it would have been obvious to an artisan at the time of invention to keep adjusting the time parameter even once the max pressure change has been reached, until the max for both parameters is reached, in an effort to stabilize the patient.  
Habashi is silent regarding a comparison between the spontaneous breathing frequency and the machine respiratory frequency being false as part of the initiation into the steps above. However, Tehrani teaches that a comparison between the spontaneous breathing frequency and the machine respiratory frequency should be conducted in conjunction with PaCO2 being too high (box 322 in Fig. 4E) in order to more fully assess the patient status, such that it would have been obvious to an artisan at the time of invention to include a comparison between the spontaneous breathing frequency and the machine respiratory frequency being false as part of the initiation into the Habashi steps above as taught by Tehrani, in order to affirm that the hypercarbic patient should not be weaned (Habashi, para [0045]) because they are experiencing respiratory distress.
Regarding claim 45, Habashi teaches the ventilator according to Claim 43., wherein if the etCO2 goal value is false, the comparison between the spontaneous breathing frequency and the machine respiratory frequency is false and the high time is false, the high pressure is determined; and 
wherein if the high pressure (a) is false, the command module is configured to command the control module to adjust at least one of the supply pump and the plurality of valves to increase at least one of the high time and the high pressure by at least one respective time increment and pressure increment and (b) is true, the command module is configured to command the control module to adjust at least one of the supply pump and the plurality of valves to increase the high time by at least one time increment.  

Claims 36 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Habashi in view of Ong et al. (US 6,158,433; hereinafter “Ong”).
Regarding claims 36 and 37, Habashi teaches the ventilator system according to Claim 28, wherein if the etCO2 goal value is true (P[a]CO2 remains below about 50 mmHg, para [0051]), the command module is configured to set an initial weaning value to be true (indication to begin weaning in accordance with the invention [i.e. per paras [0051-63]], Habashi para [0051]), and samples the spontaneous breathing frequency (para [0069]; said to occur just prior to and during weaning); and 
wherein if the spontaneous breathing frequency (a) is false (respiration rate exceeds about 35 bpm, para [0069]), the command module is configured to ascertain a tachypnea value (whether or not the tachypnea is associated with anxiety, para [0069]).
Habashi does not explicitly state that if the tachypnea value is true (the tachypnea is associated with anxiety), the command module is configured to set a ventilation value to be true. However, Habashi does teach resuming management of 
While Habashi further teaches/suggests wherein if the spontaneous breathing frequency (b) is true (respiration rate does not exceed about 35 bpm, para [0069]), the command module ascertains the high pressure (whether or not P1 was about 35 cmH2O before the special assessment, i.e. pressure was according to para [0051]; which would have been obvious to an artisan at the time of invention in order to ensure the special assessment is being performed just prior to weaning, to ensure that the patient is fully stabilized before weaning), and if the high pressure is true (P1 was at about 35 cmH2O, para [0051]), the command module commands the control module to adjust at least one of the supply pump and the plurality of valves to decrease the high pressure by at least one pressure increment and to increase the high time by at least one time increment (para [0051], when resuming weaning per para [0069]), Habashi is silent regarding if the high pressure is false (e.g. P1 is above 35 cmH2O), the command module ascertains an apnea value and if the apnea value (i) is true the command module sets the ventilation value to be true, and (ii) is false, the command module sets an airway pressure release ventilation value to be true. However, Ong teaches that it was known in the ventilator art at the time of invention for a detection of apnea to trigger a reversal of a weaning mode (col. 5, lines 12-26). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the command module steps of Habashi to include if the high .

Claims 38-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Habashi in view of Sackner et al. (US 6,015,388; hereinafter "Sackner").
Regarding claim 38, Habashi teaches the ventilator system according to Claim 28, further comprising: 
at least one model patient data array further including predetermined weaning criteria that establishes an FiO2 threshold (0.4, para [0051]) and an SpO2 threshold (blood saturation of at least about 95%); 
wherein the command module is configured to communicate with the data circuit to sample the sensor array and measure at least one of the patient actual data array elements and to compare at least one of the patient actual data array elements to the predetermined weaning criteria to generate a weaning value (whether or not the weaning may proceed to the more aggressive second stage, para [0051]; wherein the sampling/measuring/comparing obviously happens in order to ; and 
wherein the command module is configured such that if the command module determines that the weaning value (b) is true (patient is sustaining a 95% saturation), the command module is configured to repeatedly initiate cyclic weaning (during the second stage) by commanding the control module to adjust at least one of the supply pump and the plurality of valves to decrease the high pressure by at least one pressure increment and increase the high time by at least one time increment (para [0052]).
While Habashi does not explicitly state that if the weaning value (a) is false (e.g. patient is not sustaining a 95% saturation), the command module is configured to command the control module to adjust at least one of the supply pump and the plurality of valves to increase the high pressure by at least one pressure increment and to decrease the high time by at least one time increment, it would have been obvious to an artisan at the time of invention that if the patient is not sustaining a 95% saturation, that the weaning in the previous steps should be reversed, i.e. the instant steps should be performed;.
Habashi is silent regarding wherein the predetermined weaning criteria establishes a spontaneous tidal volume, a minute ventilation quantity, and an airway occlusion pressure. However, Sackner teaches that these parameters were well known in the ventilator art at the time of invention as indicators of respiratory drive (col. 1, line 64-col. 2, line 20), such that it would have been obvious to an artisan at the time of invention to include these parameters in Habashi when considering weaning, as 
Regarding claim 39, Habashi in view of Sackner teaches the ventilator system according to Claim 38, wherein Habashi further teaches wherein the command module is configured such that each time the command module initiates another cyclic weaning, the command module is configured to ascertain, the high pressure until a continuous positive airway pressure threshold (P high < 16, Fig. 1) is reached to enable the command module to set a continuous positive airway pressure value to be true (ventilation mode…transitioned...to a substantially Continuous Positive Airway Pressure…Mode, para [0052]).
Regarding claim 40, Habashi in view of Sackner teaches the ventilator system according to Claim 39, wherein Habashi further teaches wherein if the continuous positive airway pressure value is true, the command module is configured to communicate with the data circuit to sample the sensor array and measure at least one of the patient actual data array elements and to compare the at least one of the patient actual data array elements to the predetermined weaning criteria to generate a weaning value (whether or not the patient is able to maintain unassisted breathing, para [0053]); and 
wherein the command module is configured to determine the weaning value, and if the weaning value (a) is false (indication of respiratory distress, para [0063]), the command module is configured to command the control module to adjust at least one of the supply pump and the plurality of valves to increase the continuous positive airway pressure (CPAP at an airway pressure of about 10 ; and (b) is true (bottom left box in Fig. 1); the command module is configured to periodically decrease the continuous positive airway pressure until an extubation threshold pressure (5 cmH2O) is reached.
Regarding claim 41, Habashi in view of Sackner teaches the ventilator system according to Claim 40, wherein Habashi further teaches wherein the command module is configured such that if the high pressure (a) is false (is below 16 cmH2O), the command module is configured to commands the control module to adlju.st at least one of the supply pump and the plurality of valves to adjust the continuous positive airway pressure based on the high pressure (bottom left box in Fig. 1), and (b) is true, the command module is configured to set an airway pressure release ventilation to be true (reassess patient and settings, Fig. 1).  

Allowable Subject Matter
Claims 34, 35 and 46 would be allowable if rewritten to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 USC 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785